Citation Nr: 0409085	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  00-08 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and an associate


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from August 1973 to September 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating action by the RO 
that denied service connection for PTSD.  In October 1999 the 
veteran appeared and gave testimony at a hearing before a 
hearing officer at the RO.  A transcript of this hearing is 
of record.  In March 2001 this case was remanded to the RO 
for further development.  It is now again before the Board 
for further appellate consideration.  


FINDINGS OF FACT

The veteran currently has PTSD as a result of an in- service 
stressor.


CONCLUSION OF LAW

PTSD was incurred during service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).

The VCAA eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  It also requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant. 38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2002).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal regarding the issue of service connection for PTSD, 
further assistance is unnecessary to aid the appellant in 
substantiating this claim.  Therefore, the Board will proceed 
to decide the veteran's claim for service connection for 
PTSD.

                                                    I.  
Factual Basis

On the veteran's July 1973 examination prior to service 
enlistment, she was evaluated as psychiatrically normal.  
Service medical records reveal that the veteran was seen in 
December 1973 after displaying emotional difficulties in 
class.  Her military duties were that of a Chaplin's 
assistant.  She reported that she was stressed by working 
with men.  She also indicated that she wanted to live alone 
in the woods.   In June 1974 she was seen for treatment of 
"nerves".  

In a July 1974 statement, military mental health specialists 
reported that the veteran had entered service to attend a 
language school, but decided she could not continue in that 
course after about a month.  She was thereupon granted a 
transfer to duties as a Chaplin's assistant.  It was reported 
that she wished to leave the military in order to retreat 
from other people and come to terms with her strong religious 
convictions.  She also said that she felt that the Army 
fostered aggression and distrust when it should be trying to 
attain peace and love.  It was noted that the veteran 
appeared a little anxious, but there was no sign of any 
severe neurosis or psychosis.  It was noted that she was firm 
in her desire not to return to work or wear a uniform again.  
She went so far as to state that she would not eat anything 
until she was discharged from service.  It was recommended 
that she be discharged from service.  

On the veteran's July 1974 examination prior to service 
separation, there is a notation in the physician's summary 
that the veteran had been depressed and nervous since 
entering the Army.  During an evaluation in late August 1974 
it was noted that the veteran had threatened suicide and 
fasting, and often refused to do any work   She was said to 
be opposed to people at times and felt that she should be 
able to withdraw into a fantasy world whenever she could.  It 
was also noted that she was seen in the clinic basically to 
avoid as much difficulty in her unit as possible.  In 
September 1974 the veteran was seen for the treatment of 
depression.  It was noted that she had taken three Seconal 
tablets and was very drowsy.  

In a statement dated in June 1984 the veteran's ex-husband 
reported that when he married her in 1975, he was aware that 
there was something wrong.  At that time he believed that he 
could help her overcome low self-esteem.  He related that 
over the years her mental state deteriorated and she 
displayed irresponsibility toward her work and extremes of 
social behavior that resulted in deep depression and guilt.  
They were divorced in 1983.  

In a statement received in August 1986 the veteran related 
that during an in service language course she was the object 
of a bizarre obsession on the part of a fellow service man 
who subjected her to unwanted and peculiar attention that 
culminated in a rape.  She said that the individual 
thereafter stalked her and on one occasion attempted to 
strangle her.  She said that ever since this episode she had 
been suspicious, paranoiac, and extremely nervous.  She said 
that she reported the rape to a military Chaplin during 
service.  

In a statement dated in April 1988 the veteran's ex-husband 
wrote that while he was stationed at Fort Meyers, Virginia 
the veteran was threatened and harassed by a serviceman and 
that she was frightened and terrified by the individual.  

VA and private psychiatric examinations and treatment records 
during the 1980s and early 1990s reflect diagnoses that 
included schizoaffective disorder, bi-polar disorder-
disorder, predominantly manic, manic depressive 
schizophrenia, and affective disorder.  She was also treated 
for alcohol abuse.  During a VA psychiatric examination 
conducted in March 1998 the veteran reported being under 
psychiatric care since 1981.  The veteran gave a history of 
being raped in the military.  After evaluation the diagnoses 
on Axis I were bipolar disorder and PTSD.  

Private and VA clinical records and medical records reflect 
treatment beginning in the 1990s for psychiatric symptoms 
with diagnoses that included PTSD.  

Of record is a statement from the veteran's ex-husband 
received in March 1998.  He said that he met her during 
service and was aware at that time that the individual named 
by the veteran as the perpetrator of her rape was someone 
that she wished to avoid.  

During an October 1999 hearing at the RO the veteran 
described the circumstances of her inservice rape and assault 
by a fellow soldier.  

After a VA sexual trauma assessment in July 2001, a VA 
psychologist stated that there was no evidence to doubt, and 
an overwhelming amount of evidence to support, the veracity 
of the veteran's statements about her inservice stressors.  
It was commented that the veteran was completely traumatized 
by her inservice rape and the stalking thereafter.  The 
diagnoses on Axis I were chronic severe PTSD, recurrent major 
depressive episodes, and alcohol abuse.  After a VA 
psychiatric examination in June 2003, the examiner opined 
that the veteran was experiencing PTSD symtomatology 
secondary to a sexual assault that took place in the service.  

In a statement dated in July 2003, the writer reported that 
he had been an Army Chaplin stationed at Fort Myers, Virginia 
during 1973 and he recalled a young women came to him at that 
time and was crying and upset because someone was 
following/chasing her.  The writer remembered no other 
details except for the traumatized state of the women's mind.  



                                                        II.  
Legal Analysis.  

Service connection will be granted for disability resulting 
from personal injury suffered, or disease contracted, during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in- service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy." See Gaines v. 
West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

The present case involves no contention that military combat 
stressors occurred, but falls within the category of sexual 
assault, in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the veteran complains.  Patton v. West, 12 Vet. App. 272, 281 
(1999). 

The record shows that the veteran has a current diagnosis of 
PTSD, and that this diagnosis is based on sexual assault in 
service.  Thus, two of the three elements needed for service 
connection-current diagnosis and a link between the current 
diagnosis and an in-service stressor-are clearly shown.

The record contains credible evidence of the sexual assault.  
The veteran's service medical and personnel records show that 
she transferred to another military duty assignment during 
active service, from that of a linguist to that of a 
Chaplin's assistant.  The record also shows deterioration in 
work performance during service to the extent that the 
veteran was refusing to work at all.  An episode of 
depression was also noted shortly before the veteran's 
separation from service.  In addition, the service medical 
evidence also reflects a possible attempted suicide by 
overdosing on Seconal.  On the most recent VA examination the 
examiner attributed the veteran's PTSD symptoms to a sexual 
assault and subsequent episodes of stalking.  The record also 
contains statements from the veteran's ex spouse and from a 
former military Chaplin that tend to corroborate her reported 
stressors during service.  Subsequent to service the veteran 
has been divorced at least once and has had problems with 
substance abuse.  Therefore, the Board finds that there is 
evidence of behavioral changes that support the claimed 
stressor.

In light of the applicable law, and upon consideration of the 
record, the Board finds that the evidence is at least in 
equipoise, with respect to whether the veteran has PTSD 
linked to an inservice stressor event. After resolving 
reasonable doubt in the veteran's favor the Board finds that 
service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



